Citation Nr: 0703551	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disorder 
manifested by dizziness, to include as due to an undiagnosed 
illness. 

2. Entitlement to service connection for a disorder 
manifested by fatigue, to include as due to an undiagnosed 
illness. 

3. Entitlement to service connection for a disorder 
manifested by joint pain, to include as due to an undiagnosed 
illness. 

4. Entitlement to service connection for a disorder 
manifested by muscle pain, to include as due to an 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to April 
1993, including service in the Southwest Asia Theater of 
Operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the benefits 
sought on appeal. 

The record reflects that the veteran was granted service 
connection and a 30 percent evaluation for post traumatic 
stress disorder (PTSD) with a depressive disorder in the RO's 
February 2005 decision. In July 2006, the veteran submitted a 
written statement to the RO seeking increased benefits for 
his service connected PTSD with a depressive disorder and 
stated his intention to submit new medical evidence in 
support of his claim for an increased rating. Because this 
statement was received more than one year after the February 
2005 rating decision, it cannot be considered a notice of 
disagreement to the February 2005 rating decision, 38 C.F.R. 
§ 20.302(a), but rather is considered a new claim for an 
increased evaluation for the veteran's psychiatric disorder. 
This new claim that is REFERRED to the RO for appropriate 
action because it has not been prepared for appellate review. 

This matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 
REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. The 
veteran stated in July 2006 that he was scheduled for 
treatment at a VA medical center for aching muscles and 
arthritis in his legs and knees. The veteran also stated that 
he was diagnosed as having arthritis in both knees and 
contends this is directly related to his military service. 
However, none of his VA medical records reflecting this are 
in the veteran's claims file. VA treatment records should be 
obtained, if available. See 38 U.S.C.A § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA medical records are in constructive possession of the 
agency and must be obtained if the material could be 
determinative of the claim). 

As to the veteran's claims for service connection for 
dizziness, fatigue, muscle pain, and joint pain, including as 
due to an undiagnosed illness, the record shows that while 
the veteran has been seen by health care providers for some 
of these complaints and in some cases examiners made a 
preliminary assessment of their causes, the veteran has never 
received a VA examination for these complaints. 

These considerations require a search for medical records not 
in the record, and further medical examination. Pursuant to 
the duty to assist, the appellant will be afforded a VA 
medical   examination.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").



The Board is prohibited from substituting its own 
unsubstantiated medical opinions as to whether the veteran 
had any disorder that was related to his period of active 
service. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), overruled on other grounds, Hodge v. West, 155 F.3d 
1356, 1360 (Fed. Cir. 1998). In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case. See Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990). 
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist the appellant 
to develop the facts pertinent to the claim. Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993). 

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be requested to 
indicate whether there are any other 
private treatment records that pertain 
to his claims for service connection 
for dizziness, fatigue, muscle pain, 
and joint pain that have not been 
obtained, and instructed that he should 
provide all such evidence in his 
possession that is not presently 
associated with the claims file.  The 
veteran should be requested to provide 
an authorization for release of medical 
records to permit the RO to obtain 
those records and associate them with 
the veteran's claims file. 

2. The RO should obtain all VA medical 
records, including the most recent 
medical records as well as any records 
dating back to the time the veteran was 
separated from active duty, and include 
these records in the veteran's claims 
file. 

3. After the veteran's medical records 
have been gathered, the RO should arrange 
for an examination of the veteran, to be 
conducted by an appropriately qualified 
physician, who is requested to respond to 
the following:

(a). Are the veteran's complaints of 
dizziness, fatigue, muscle pain, and 
joint pain by history, physical 
examination, and laboratory tests 
attributable to any known clinical 
diagnoses? 

(b). If the veteran's complaints of 
dizziness, fatigue, muscle pain, and 
joint pain are not attributable to 
any known clinical diagnoses, are 
these complaints representative of a 
chronic disability resulting from an 
undiagnosed illness or a medically 
unexplained chronic multisystem 
illness? 

(c). If the veteran's complaints of 
dizziness, fatigue, muscle pain, and 
joint pain are attributable to known 
clinical diagnoses, are any of the 
clinical diagnoses causally or 
etiologically related to the 
veteran's period of active service? 

If the examiner indicates that he or she 
is unable to respond to the above 
questions without additional examination 
of the veteran, the RO should assure that 
the additional examination is 
accomplished. A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. The 
veteran's claims folder, medical records, 
and a copy of this remand must be 
reviewed by the examiner, and the 
examiner must acknowledge receipt and 
review of the veteran's claims file in 
any report generated as a result of this 
remand. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

